DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 7 and 16 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Evans (DE 10 2013 225 238) in view of Kawada et al. (WO 8401676), and further in view of Gabsi et al. (EP 1 416 618).
With respect to claims 1 and 16, Evans teaches a permanent magnet rotor assembly having a plurality of magnetic poles, comprising the following components a plurality of magnetic pole pieces (Fig.3, Items 260) arranged in circular array, the magnetic pole pieces having circumferential gaps between them; 5an array of circumferentially magnetized magnets (Fig.3, Items 240) placed in the circumferential gaps wherein the circumferentially adjacent magnets are magnetized in opposite directions to each other; magnetic end-plates (Fig.3, Items 220) having an axial position with respect to the circular array of magnetic pole pieces so that an axial gap exists between each magnetic end-plate and the magnetic pole pieces; circular arrays of magnets (Fig.3, Items 320 and 321) providing flux in an axial direction placed in the axial gaps wherein circumferentially 10adjacent magnets in each array are magnetized in opposite directions to each other; a shaft (Fig.1, Item 200) used to transmit torque between the rotor and a prime-mover in generation mode and between the rotor and a load in motor mode.
 However, Evans fails to disclose a flux barrier region having high magnetic reluctance between the shaft and the magnetic pole pieces and the arrays of magnets 15wherein one of the end-plates and the corresponding array of magnets providing flux in an axial direction are located at each end of the rotor assembly; wherein the magnetic end-plates connect the shaft to the rest of the rotor assembly; and a fastener going through the magnetic end-plates.
On the other hand, Kawada et al. teach a permanent magnet rotor (Figs.1 – 4) comprising a flux barrier region (Figs.3 and 4, Item G) having high magnetic reluctance between the shaft (Fig.4, Item 16) and the magnetic pole pieces (Fig.4, Item 12) and the arrays of magnets (Fig.3, Items 11) 15wherein one of the end-plates (Fig.4, Items 14 and 15) and the corresponding array of magnets providing flux in an axial direction are located at each end of the rotor assembly; wherein the magnetic end-plates (Fig.4, Items 14 and 15) connect the shaft (Fig.4, Item 16) to the rest of the rotor assembly.
Gabsi et al. teach a fastener (Fig.1, Items 90) going through the magnetic end-plates (Fig.1, Items 30 and 32).
It would have been obvious to a person with ordinary skill in the art, at the time the invention was filed, to employ the Kawada et al. configuration with the Evans design because it would reduce the chance of any leakage of the magnetic flux from penetrating the shaft, in this manner improving the magnetic performance of the rotor. The use of Gabsi et al. fasteners would permit the rotor to be disassemble in order to facilitate maintenance and/or repairs.  
With respect to claim 2, Kawada et al. teach wherein the flux barrier region comprises an air gap (Figs.3 and 4, Item G) between the shaft and the magnetic pole pieces, the circumferentially magnetized magnets and the magnets 20providing flux in axial direction (Abstract).  
With respect to claim 4, Kawada et al. teach wherein the shaft comprises two components (Fig.2, Items 5 and 6), each of the two components connected directly to the magnetic end-plates (Fig.2, Items 5A and 6A) on each side of the rotor, and wherein the flux 25barrier region comprises an air gap between the shaft components and the magnetic pole pieces, the circumferentially magnetized magnets and the magnets providing flux in axial direction (Fig.2).  
With respect to claim 6, Kawada et al. teach wherein the components comprise an inner diameter of the magnetic end-plates is the same as an outer diameter of the shaft (Fig.4).  
With respect to claim 7, Kawada et al. teach wherein one or more axially oriented clips or bands comprised of structurally strong material are installed around the rotor hub, magnetic end-plates, magnets providing flux in axial direction and magnetic pole pieces; and 10one or more grooves or holes formed in the magnetic pole pieces, magnets, rotor hub and magnetic end-plates to accommodate the clips or bands (Figs.1 – 4, Items 7 or 13).
With respect to claim 16, the Examiner takes official notice that it is well known in the art to provide an electrical machine comprising a cylindrical stator having a winding comprising a number of coils; 25a rotor assembly and; a power supply providing electrical energy to the stator windings. 
With respect to claims 17 – 21, Gabsi et al. teach wherein the fastener (Fig.1, Items 90) is an axial fastener providing axial constraints to the magnetic end-plates (Fig.1, Items 30 and 32), the magnets providing flux in axial direction and the magnetic pole pieces; or wherein the fastener provides radial and circumferential constraints to the magnets providing flux in axial direction and the magnetic end-plates; or wherein the fastener is one of a bolt, a tie bar and a rivet; or wherein the fastener is made of material with low conductivity; or comprising at least two fasteners that go through the magnetic end-plates, the magnets providing flux in axial direction and the magnetic pole pieces (Fig.1; Specification ¶ describing Items 90).

Allowable Subject Matter

Claims 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection rely on a reference that was not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGARDO SAN MARTIN whose telephone number is (571)272-2074.  The examiner can normally be reached on 9:00 - 5:00 M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin G Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




         /Edgardo San Martin/
                                                                                                
          Edgardo San Martín
          Primary Examiner
          Art Unit 2837
          June 12, 2022